                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )     No.    3:09-CR-100
                                                  )
SHANNON D. HINTON                                 )

                            MEMORANDUM AND ORDER

       This criminal case is before the Court on the defendant’s August 16, 2019 motion

for sentence reduction. [Doc. 35]. Through counsel, the defendant asks the Court to reduce

his sentence pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194, which retroactively applies certain provisions of the Fair Sentencing Act

of 2010, Pub. L. 111-220, 124 Stat. 2372.

       The United States has responded to the motion, ultimately deferring to the Court’s

discretion whether and to what extent to grant any relief. [Doc. 39]. For the reasons that

follow, the defendant’s motion will be granted.

I.     Defendant’s Eligibility for First Step Act Relief.

       “Federal courts are forbidden, as a general matter, to modify a term of imprisonment

once it has been imposed, but the rule of finality is subject to a few narrow exceptions.”

Freeman v. United States, 564 U.S. 522, 526 (2011) (internal citation and quotation marks

omitted). One of those narrow exceptions is 18 U.S.C. § 3582(c)(1)(B), which provides

that “the court may modify an imposed term of imprisonment to the extent otherwise

expressly permitted by statute . . . .” The First Step Act, which was enacted on December

21, 2018, is one such statute.
          Section 404(b) of the First Step Act instructs that the “court that imposed a sentence

for a covered offense may, on motion of the defendant . . . , impose a reduced sentence as

if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the

covered offense was committed.” A covered offense is “a violation of a Federal criminal

statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” First Step Act,

§ 404(a). 1

          The defendant pled guilty to all counts of a three-count Indictment. Count One

charged possession of five grams or more of a mixture and substance containing a

detectable amount of cocaine base with the intent to distribute, in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(B). Count Two charged possession of a firearm in furtherance of

a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). Count Three charged

the defendant with being a felon in possession of a firearm, in violation of 18 U.S.C. §

922(g)(1).

          As to Count One, prior to the Fair Sentencing Act, 21 U.S.C. § 841 (as applied to

the present defendant) mandated a sentence of 5 to 40 years’ imprisonment for violations

of section 841(a)(1) involving 5 grams or more of cocaine base. See 21 U.S.C. §

841(b)(1)(B)(iii) (2009). For 841(a)(1) violations involving less than 5 grams of cocaine

base, the statutory imprisonment range was zero to 20 years. See id. § 841(b)(1)(C). Since




1
    Section 404(c) of the First Step Act imposes additional limitations, none of which apply in this case.

                                                       2
the enactment of the Fair Sentencing Act, the 841(b)(1)(B)(iii) penalties now apply (as to

cocaine base) only to offenses involving 28 grams or more, and the 841(b)(1)(C) penalties

apply to cocaine base offenses involving less than that amount. See 21 U.S.C. § 841(b)

(2018); Dorsey v. United States, 567 U.S. 260, 269 (2012).

       As noted, the First Step Act defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of the

Fair Sentencing Act of 2010 . . . ,” First Step Act, § 404(a). This Court agrees that

       eligibility under the language of the First Step Act turns on a simple,
       categorical question: namely, whether a defendant's offense of conviction
       was a crack cocaine offense affected by the Fair Sentencing Act. If so, the
       defendant is categorically eligible for consideration regardless of actual
       quantities. The particular quantities affect only the Court's discretionary call
       on whether to grant a reduction in sentence.

       ...

       . . . This is a categorial decision based on the type of prior conviction, not
       any particular quantity determination. The Court then determines whether to
       exercise its discretion to reduce the defendant's sentence.

United States v. Boulding, 379 F. Supp. 3d 646, 651, 654 (W.D. Mich. 2019).

       As noted, the instant defendant pled guilty to possessing with the intent to distribute

five grams or more of cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B).

Section 2 of the Fair Sentencing Act of 2010 modified the statutory penalties for that

federal criminal statute.   See Fair Sentencing Act, 124 Stat. 2372.          The defendant

committed his crime in 2008. [Presentence Investigation Report (“PSR”), ¶¶ 17-19]. Thus,

he was sentenced for “a covered offense” and is eligible for First Step Act relief.


                                              3
II.    Factual Background

       By judgment dated January 5, 2011, the Honorable Thomas W. Phillips imposed a

net imprisonment term of 144 months to be followed by a net term of 4 years’ supervised

release. That sentence consisted of 84 months on Count One, 60 months on Count Two to

be served consecutively to Count One, and 120 months on Count Three to be served

concurrently with the other counts.

       The defendant’s guideline range was 262 to 327 months (higher than his statutory

minimums), based on the Career Offender guideline range for his 924(c) offense. See

U.S.S.G. § 4B1.1(c)(2) (Explaining that the instant defendant’s guideline range would be

his § 924(c) Career Offender range because that range was higher than the sum of his §

841 Career Offender range and his 60-month § 924(c) mandatory minimum). Judge

Phillips granted the United States’ motion for downward departure and imposed the 144-

month below-guidelines sentence. According to the Bureau of Prisons, the defendant is

presently scheduled for release on November 29, 2020.

III.   Analysis

       The defendant’s motion is authorized by the First Step Act because he was

sentenced for “a violation of a Federal criminal statute, the statutory penalties for which

were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . , that was committed

before August 3, 2010.” First Step Act, § 404(a). Specifically, the defendant’s statutory

term of imprisonment on Count One was reduced by section 2 of the Fair Sentencing Act

from a mandatory 5 to 40 years to a range of zero to 20 years.

                                             4
        However, the defendant’s guideline range remains the same. As noted by each party

[doc. 35, p.7; doc. 39, p.4], the defendant remains subject to the higher § 924(c) Career

Offender range. See U.S.S.G. § 4B1.1(c)(2).

        The defendant correctly argues that the Court can nonetheless exercise its discretion

to impose a reduced sentence based on post-offense rehabilitation, see, e.g., Pepper v.

United States, 562 U.S. 476, 490 (2011), and the United States concedes that point. [Doc.

39, p.5]. As such, the Court has considered the filings in this case, along with the relevant

3553(a) factors. The Court has also reviewed the defendant’s Bureau of Prisons SENTRY

Report and has familiarized itself with the defendant’s PSR. Having done so, the Court

will award a sentence reduction. 2

        The Court is pleased to see that, while incarcerated, the defendant has obtained his

GED and has participated in vocational coursework such as 359 hours of wind energy

technician training. Conversely (and disappointingly), he has incurred five disciplinary

sanctions while incarcerated. Two of those infractions were for possession of a hazardous

tool, and one of those events happened after the instant motion was filed. The defendant’s

inability to strictly comply with the rules of his Bureau of Prisons facility— even when he

presumably knew that a sentence reduction was at stake—is concerning

        The Court recognizes, however, that it does not know what the Bureau of Prisons

considers to be a “hazardous tool.” The Court further notes that, according to the Bureau


2
  The defendant’s request for a plenary resentencing hearing will, however, be denied. The First Step Act
does not expressly require such a proceeding, and the Court does not find one necessary in this case. See
United States v. Alexander, ___ F.3d ___, No. 19-1522, 2019 WL 8135307, at *2-3 (6th Cir. Oct. 18, 2019).

                                                   5
of Prisons’ website, the defendant is now housed at a low security facility (suggesting that

the “hazardous tool” infractions were not of great concern to the Bureau of Prisons). The

instant motion therefore will not be denied based on the defendant’s post-sentencing

misconduct. Instead, his sentence will be reduced by three months to reward him for his

post-sentencing rehabilitative efforts.

IV.    Conclusion

       For the reasons provided herein, the defendant’s motion for sentence reduction [doc.

35] is GRANTED. The defendant’s net term of imprisonment is reduced to 141 months.

This term consists of a reduced term of 81 months as to Count One, 60 months as to

Count Two to be served consecutively to Count One, and 120 months as to Count Three to

run concurrent with all other terms, for a total effective sentence of 141 months.

       Further, while on supervised release, the defendant shall be subject to the following

additional special condition of supervision:

       The defendant shall submit his person, property, house, residence, vehicle,
       papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], other electronic
       communications or data storage devices or media, or office, to a search
       conducted by a United States Probation Officer or designee. Failure to submit
       to a search may be grounds for revocation of release. The defendant shall
       warn any other occupants that the premises may be subject to searches
       pursuant to this condition. An officer may conduct a search pursuant to this
       condition only when reasonable suspicion exists that the defendant has
       violated a condition of his supervision and that the areas to be searched
       contain evidence of this violation. Any search must be conducted at a
       reasonable time and in a reasonable manner.




                                               6
       Except as provided herein, all provisions of the judgment dated January 5, 2011,

shall remain in effect.

       IT IS SO ORDERED.

                                                     ENTER:



                                                            s/ Leon Jordan
                                                     United States District Judge




                                           7
